DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 09 December 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/826,062 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34-49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (WO 9923199) in view of He (US 20180250338) and Wang (US 20020168759).
With respect to claims 34 and 51, Jones discloses a method of aseptic tissue
processing comprising obtaining a sample that has not been previously cryopreserved.
The tissue includes solid tumor tissue, which is placed into a closed flexible bag (Figure
2:8) for disaggregation that includes at least one port. A media enzyme solution is aseptically transferred from a wash bag (Figure 2:16) into the closed flexible bag 8 through a port, and the sample is subjected to physical and enzymatic disaggregation to produce a small number of aggregate cellular suspensions. This is described in the Examples on pages 12-24. Jones teaches that glass beads are used to agitate the sample during disaggregation and that produce compression cycles (see Fig. 1). The aggregate cellular suspensions are filtered through a mechanical filter (Figure 2:10) and
transferred through a port into a closed flexible bag for cell culture (Figure 2:14). Jones
states that the filter may be an in-line 2C7600 (Baxter-IVS), which has approximately
270 micron pores. Culture medium is transferred into the closed flexible bag for cell
culture. Jones, however, does not appear to expressly teach that the media enzyme
solution includes collagenase and that the culture medium is for T-cell expansion.
He discloses a method for isolating a small number of aggregate cellular
suspensions for T cell expansion in which a sample is obtained that has not been
previously cryopreserved. The sample is treated with a media enzyme solution comprising collagenase in order to disaggregate the sample and produce small number
aggregate cellular suspensions (“Tumors were sliced with a sharp scalpel into small
pieces (approximately 2 mm on each side). The fragments were immersed in 5 ml
serum-free RPMI 1640 containing 1.5 mg/ml collagenase type II (Gibco, Cat #17101-
015) and 10 μg/ml deoxyribonuclease type I (Sigma, Cat # DN25) and incubated for 2-3
hours at 37° C. with gentle agitation. The single-cell slurry was passed through sterile
70 μm mesh to remove undigested tissue chunks”). Paragraph [0113] states that this is
done at 37°C for 2-3 hours. Those of ordinary skill would have considered conducting a
disaggregation procedure for less time (e.g. 15 to about 45 minutes) based on factors
such as tissue type, tissue quantity, enzyme type, etc. The produced cellular
suspensions were passed through a mechanical filter characterized by holes of about
70 microns and transferred to a cell culture location for T cell expansion.
Before the effective filing date of the claimed invention, it would have been
obvious to ensure that the Jones method is used in preparation for T cell expansion. He teaches that this would involve utilizing collagenase and deoxyribonuclease enzymes to
disaggregate a tissue sample, as well as the provision of incubation conditions (e.g.
temperatures of approximately 37°C) that are particularly suitable for T cell growth. He
additionally states that filters with pores of about 70 microns are effective for isolating
single cells and removing tissue chunks. He teaches that it is important to monitor T
cell growth and activity when treating cancer.

	Jones and He still differ from Applicant’s claimed invention because Jones does not expressly teach that cryopreservation is performed in the closed flexible bag.
	Wang discloses a method for aseptic tissue processing comprising obtaining a sample and aseptically transferring it to a closed flexible bag for cryopreservation.  Wang teaches that cells are transferred to a plurality of bags (see Fig. 1) where they are frozen at temperatures between -20°C to about -190°C.  This is described in at least paragraphs [0030]-[0043].  Paragraph [0026] notes that the materials used are -180°C temperature resistant, which is the temperature of liquid nitrogen.
	Before the effective filing date of the claimed invention, it would have been obvious to preserve cells in the Jones closed flexible bag using a freezing operation.  Wang teaches that cryopreservation protocols and cell bag materials suitable for cryopreservation are well known in the art, and are beneficial because they allow multiple copies of the same cells to be stored under stable conditions.  It is prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143.

With respect to claim 35, Jones, He and Wang disclose the combination as described above. As previously discussed, Jones’ flexible bag for disaggregation contains cell media.

With respect to claims 36 and 37, Jones, He and Wang disclose the combination as described above. He further teaches in at least paragraph [0113] that disaggregation
enzymes include collagenase and deoxyribonuclease.

With respect to claims 38 and 39, Jones, He and Wang disclose the combination as described above. Jones and He each teach disaggregation methods that include
mechanical crushing, shearing and compressing.
With respect to claims 40-43, Jones, He and Wang disclose the combination as
described above. Paragraph [0113] of He states that enzymatic disaggregation is
conducted at 37°C for 2-3 hours. Those of ordinary skill would have considered
conducting a disaggregation procedure for less time (e.g. 15 to about 45 minutes)
based on factors such as tissue type, tissue quantity, enzyme type, etc. Absent a
showing of criticality, the optimization of a result-effective variable through routine
experimentation is considered to be prima facie obvious. See MPEP 2144.05.

With respect to claims 44-47, Jones, He and Wang disclose the combination as
described above. Jones and He each teach a filtration step. The pores of the Jones
filter are approximately 270 microns (in-line 2C7600 (Baxter-IVS) filter), and the pores of
the He filter are approximately 70 microns.

	With respect to claim 48 and 49, Jones, He and Wang disclose the combination as described above.  Wang teaches that cryopreservation is done as a controlled rate freezing process and that temperatures may range from about -20°C to -190°C. 

Response to Arguments
Applicant's arguments filed 09 December 2022 have been fully considered but they are not persuasive.
Applicant’s arguments and exhibits (filed in copending Application No. 17/826,062) appear to be directed to new claims 52 and 53, which require aseptically culturing T-cells in a closed flexible bag.  These dependent claims have been indicated as being allowable over the prior art.  Independent claims 34 and 51 instead contemplate culturing T-cells in essentially any environment, including open flasks and open well plates.

Allowable Subject Matter
Claims 52 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Applicant has demonstrated that there would be little expectation for success when culturing T cells derived from a tissue sample in a closed flexible bag.  The record shows that T cells are instead typically cultured in open systems, which is precluded by the claim language.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799